Citation Nr: 0521632	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic dementia with depressive disorder, 
currently rated as 50 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for ligament injury, left knee, postoperative, currently 
rated as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for left femur fracture, currently rated as 10 percent 
disabling.

4.  Entitlement to assignment of a higher disability rating 
for fracture of the left inferior ramus of the pelvis, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from January 
1996 to November 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in November 2004.

The issue of entitlement to assignment of a higher disability 
rating for fracture of the left inferior ramus of the pelvis 
and the issue of entitlement to assignment of a higher 
disability rating for left femur fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-traumatic dementia with depressive 
disorder is productive of  occupational and social impairment 
with reduced reliability and productivity based on the lack 
of many friends, some difficulty performing school work (i.e. 
lack of concentration/focus, memory loss) and disturbances of 
motivation and mood (i.e. feeling depressed about his 
struggles in school).

2.  The veteran's ligament injury, left knee, postoperative, 
is productive of minimal laxity/instability with no 
limitation of range of motion or x-ray evidence of arthritis.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 
percent for post-traumatic dementia with depressive disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9304 (2004).

2.  The criteria for entitlement to a rating in excess of 10 
percent for ligament injury, left knee, postoperative, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 and the December 2004 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The December 2004 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
several VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Post-Traumatic Dementia with Depressive Disorder

The veteran's service-connected post-traumatic dementia with 
depressive disorder is currently rated as 50 percent 
disabling under Diagnostic Code 9304.  Dementia and other 
cognitive disorders are rated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.126(c).  
This formula provides that a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

After reviewing the evidence of record, the Board finds that 
the clear preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent for the 
veteran's POST-TRAUMATIC DEMENTIA WITH DEPRESSIVE DISORDER.  
The record reflects that the veteran underwent a VA 
examination in February 1998.  The veteran reported that he 
was living with his mother and was not working but was 
attending school.  He noted that he struggled with school due 
to difficulty with study skills.  He noted that prior to his 
accident and head trauma, he did well academically.  He said 
that he spent most of his time studying and that he sometimes 
took walks and watched television.  The veteran was aware of 
current events and was able to handle similarities and 
differences fairly well, but proverbs stumped him completely.  
The examiner noted that his difficulty could have been 
attributable to a language barrier.  On mental status 
examination, the veteran was neat in his dress and was 
pleasant and cooperative and exhibited a sense of humor.  He 
was goal oriented and oriented to time, place and person.  He 
was able to organize his thoughts and express what he wished.  
His speech was normal and his affect and mood were normal.  
There was no evidence of any psychosis, delusions, 
hallucinations, or organicity.  His intellect was average.  
Short-term memory was good and judgment was competent.

A September 1999 neuropsychological report shows the veteran 
reported feelings of sadness and lowered self-worth, some 
loss of interest in other people and his usual activities and 
increased irritability.  He also reported difficulty in 
making decisions and early morning awakening and fatigue, but 
no diminished appetite or libido.
The examiner stated that formal testing showed significant 
cognitive impairment such as mental and motor slowing and 
mild to moderate deficits in attention, concentration and 
memory.  The veteran became easily confused about fairly 
simple tasks, although he was able to obtain good scores on 
many of the formal test measures.  The examiner stated that 
the veteran was not able to work at the time and that he 
would need continued rehabilitation.  The examiner noted that 
the overall findings suggested that the veteran had a fairly 
good recovery from a severe head injury but that the veteran 
still had difficulty with fairly simple things, such as 
understanding task instructions, despite the fact that he 
could go on to do well on the task.  The examiner also stated 
that the findings suggested a mild to moderate memory deficit 
and some situational depression.

The veteran underwent a VA neurology evaluation in August 
1999.  The veteran reported a decrease in memory requiring 
copious note taking in school and increased planning for 
accomplishment of routine tasks, a decreased ability in math, 
and impairment in learning.  The veteran also reported 
headaches since his accident.  The veteran stated that his 
deficits and his current situation have contributed to a 
depressed mood.  After examining the veteran, the physician 
stated that he felt the veteran's cognitive impairment 
appeared to be predominantly in the territory of memory and 
abstract reasoning abilities and that the impairment was 
significant.

The veteran underwent a VA examination in July 1999.  The 
veteran reported headaches and cognitive difficulties and the 
examiner stated that these symptoms were consistent with his 
head trauma, as confirmed by MRI report.

The veteran underwent a VA examination in July 2003.  The 
veteran reported headaches and memory deficits.  He reported 
working as a cook for the past three years and that he had 
some sensitivity to touch to the left side of his head.  He 
stated that he was somewhat depressed.  After examining the 
veteran, the physician stated that the diagnosis was closed 
head injury with mild post-traumatic dementia and mild 
reactive depression.

The veteran underwent an additional VA examination in October 
2003.  The veteran reported working part-time and taking 
courses at a community college.  He stated that he struggled 
with the courses.  He complained of headaches, fatigue, 
difficulty with concentration and memory loss.  He stated 
that he lived with his mother and that he mowed the lawn, 
talked on the phone and could drive.  He said his hobby was 
planting flowers.  He reported that he spent most of his time 
talking with his mother, although he had one or two friends.  
He said that he had a computer at home and e-mailed people.  

On examination, the veteran was neatly dressed and made 
normal eye contact.  Psychomotor activity was normal and 
although his speech was rarely spontaneous, he answered 
questions with responses that were logical, relevant and 
coherent.  There was no loose thought association, 
tangentiality or circumstantiality.  He gave concrete 
interpretations to proverbs and denied any auditory or visual 
hallucinations.  He reported sleep disturbance.  He stated 
that when he first got out of the Marine Corps, he had 
suicidal thoughts, but that he made no suicidal gestures and 
did not have a plan to commit suicide in the future.  He 
denied thoughts of harming others.  He reported problems with 
memory and concentration.  His mood was mildly depressed 
during the evaluation and his affect was mood congruent.  He 
was oriented to person and place but incorrectly quoted the 
date.  He seemed oriented to the situation.  He said that he 
had problems with his memory and was asked to remember three 
words but could not remember any of the three words after 
five minutes without prompting.  The examiner assigned the 
veteran a GAF score of 70.  

The examiner underwent a VA examination in January 2005.  The 
examiner reviewed the veteran's c-file and his post-service 
medical records before examining the veteran.  The examiner 
noted that the veteran was very cooperative with the 
interview process and evidenced no attempt to feign symptoms 
or degree of impairment.  In fact, the examiner noted that it 
seemed that the veteran attempted to minimize his distress 
when describing his residual problems.  The veteran reported 
not having close friends and restricting himself to 
interpersonal contacts at work and at school.  He reported 
attending a community college and that he was depressed often 
but that he "never quit trying to succeed."  The veteran 
stated that he struggled in school and that this triggered 
much depression.  He reported working in food preparation and 
that he was reliable at work, received good evaluations from 
his boss and had minimal to no conflict with his co-workers.  
He reported episodes of depressive mood related to work and a 
sense that he had hoped he would have had a more substantial 
career by this point in his life.  He stated that his primary 
concerns remain his impairment in his ability to focus and 
concentrate, the repeated effort required to learn 
information and the depressive mood which undermines his 
motivation.  The examiner noted that, consistent with his 
neuropsychological assessment in 2001, there was only mild 
evidence of significant impairment in executive function with 
ability to learn new information, mental flexibility, and 
speed of information processing being most notable.  His 
ability to compete and achieve in a timely fashion were quite 
impaired and undoubtedly due to his brain disorder.  The 
examiner assigned a GAF of 60.  The examiner summarized his 
findings by stating that the veteran's difficulties stemming 
from the head trauma do not appear to have worsened over the 
last few years, nor do they appear to have improved.  Thus, 
his difficulties will likely remain with him for life and 
inhibit, if not prohibit, his pre-trauma expected levels of 
academic and career achievement.

These symptoms indicate occupational and social impairment 
with reduced reliability and productivity because they 
demonstrate that he has some difficulty maintaining social 
relationships (i.e. lack of many friends) and some difficulty 
performing school work (i.e. lack of concentration/focus, 
memory loss) and disturbances of motivation and mood (i.e. 
feeling depressed about his struggles in school).  Thus, a 50 
percent disability rating is warranted.  However, his 
symptoms do not rise to the level of occupational and social 
impairment with deficiencies in most areas in order to 
warrant a 70 percent rating because the record shows that he 
is able to maintain steady employment and attend school, he 
is close to his mother, he gets along with his co-workers, he 
is motivated and goal-oriented, he does not have suicidal 
ideation or obsessive rituals, his speech is not 
intermittently illogical, obscure or irrelevant, his impulse 
control is not impaired, his personal appearance and hygiene 
are not neglected and he shows no signs of disorientation, 
psychosis or cognitive dysfunction.

The Board notes the Global Assessment of Functioning (GAF) 
scores of 60 and 70 assigned during the appeal period.  The 
GAF scale is a scale reflecting the "psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A 61-70 score 
indicates "some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The Board finds 
that these GAF scores are consistent with the veteran's 
clinical presentation during the examinations from 1998 to 
present.

In sum, the Board finds that the currently assigned 50 
percent rating contemplates the current degree of disability 
under applicable scheduler criteria.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  The 
Board acknowledges the September 1999 neuropsychological 
report which states that at the time of the examination, the 
veteran was deemed unable to maintain employment in any 
civilian setting.  However, a July 2003 VA examination report 
noted that the veteran had been working for the past three 
years and was currently attending college.  Thus it appears 
from the evidence of record that the criteria for submissions 
for assignment of the extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left Knee

The medical evidence of record includes a February 1998 VA 
examination report which shows that the veteran's left lower 
extremity had normal alignment on examination.  There was 
visible atrophy of the left thigh musculature.  The left knee 
had normal range of movement from 0 to 140 degrees.  The 
veteran noted pain in his left knee but no instability.  
There was no swelling of the left knee, but the collateral 
ligaments were snug.  The patella was stable.  There was a 
definite increase in anterior and posterior mobility.  The 
examiner stated that he believed the excess mobility was 
posteriorly and that the veteran had sustained an injury to 
his posterior cruciate structures.  There was no joint line 
tenderness and no McMurray's sign.  Diagnosis was knee 
instability related to the motor vehicle accident.  The MRI 
report suggested that the anterior cruciate ligament may have 
been injured.  The anterior-posterior laxity was quite 
definite and easily detectable on physical examination.

The record shows that the veteran underwent left knee surgery 
in February 1999 for posterior cruciate ligament 
reconstruction of the left knee.  A 100 percent rating under 
38 C.F.R. § 4.30 has already been assigned from February 10, 
1999, to May 1, 1999, based on this surgery.  

In July 1999, the veteran underwent an additional VA 
examination.  The veteran complained of pain and instability 
in the left knee, although he noted both had decreased since 
the 1999 surgery.  On physical examination, the veteran had 
full range of motion of the left knee with good alignment and 
stable patella with no swelling.  The collateral and cruciate 
ligaments were stable and there was no abnormal glide of the 
posterior ligament and no McMurray's sign.  The diagnosis was 
status post posterior cruciate repair done in February 1999.  
The examiner noted that the knee was still symptomatic but 
that it appeared that the knee was doing well and had 
improved since the surgery.

A February 2002 x-ray study of the left knee revealed a metal 
rod with screws, but there was no reference to any 
degenerative changes. 

The record includes a July 2003 examination report which 
notes that the veteran complained of pain in his left knee 
with weight bearing.  Physical examination revealed full left 
knee range of motion with no fluid and no laxity.  There was 
inferior medial and lateral tenderness, and mild crepitus 
with flexion.  The diagnosis was traumatic arthritis of the 
left knee with postoperative cruciate ligament repair in 
1999, minimal symptoms, minimal disability, currently stable.

The record shows that the veteran underwent a VA examination 
in January 2005.  The veteran was fully ambulatory and used 
no assistive devices.  Examination of his knees revealed no 
periarticular thickening in either knee.  Both knees had full 
range of motion with no pain.  McMurray's and Lachmann's 
signs were both negative.  There was no ligament laxity, or 
varus or valgus instability found.  Both patellae were freely 
moveable without pain or tenderness.  There was no 
instability of the left knee, but there was some crepitus.  
The examiner noted that there was no pain, fatigue, weakness 
or incoordination noted on motion or repetitive use.  No 
flare-ups were reported by the veteran.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.  Finally, the Board notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Based on the record the Board finds that the veteran's left 
knee disability is not manifested by arthritis.  The Board 
acknowledges that the July 2003 examination report states 
that the veteran has traumatic arthritis of the left knee.  
However, none of the x-ray reports of record support the 
contention that the veteran currently suffers from arthritis.  
As there is no x-ray evidence of arthritis, the Board finds 
that the veteran does not currently suffer from arthritis of 
the left knee and that, as such, separate ratings under 
Diagnostic Codes 5003/5010 and 5257 are not warranted.  
Additionally, the Board notes that the medical evidence of 
record shows that the veteran has full range of motion of his 
left knee with no evidence of pain on motion.  As such, 
Diagnostic Codes 5260 and 5261, which are used for knee 
disabilities manifested by limitation to range of motion, are 
not for application in this case.  
Finally, the Board notes that the veteran's left knee has had 
some instability, although such instability appears to have 
been corrected, or at least significantly diminished, by the 
March 1999 surgery.  In fact, the July 2003 VA examination 
report noted no laxity of the left knee and the January 2005 
VA examination report noted no instability of the left knee.  
Therefore, the Board finds that the currently assigned 10 
percent rating under Diagnostic Code 5257 is appropriate and 
reflects the severity of the veteran's left knee disability.  
There is absolutely no evidence of moderate recurrent 
subluxation or lateral instability of the left knee in order 
to warrant a 20 percent disability rating.  As such, 
assignment of a higher disability rating for the veteran's 
left knee disability is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Thus it appears from the evidence of 
record that the criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to assignment of a disability rating in excess of 
50 percent for post-traumatic dementia with depressive 
disorder is not warranted.  Entitlement to assignment of a 
disability rating in excess of 10 percent for ligament 
injury, left knee, postoperative, is not warranted.  To this 
extent, the appeal is denied.


REMAND

The November 2004 Board remand noted that the veteran's 
representative, by way of correspondence dated in August 
2004, requested that the veteran's disabilities of the hip 
and left femur be rated under the provisions of 38 C.F.R. 
§ 4.28 for "prestabilization ratings" in light of the 
February 1998 "joints" VA examination report which notes 
healing fractures of the left femur and the hip/pelvis.  The 
November 2004 Board remand directed the RO to, with 
particular attention to the February 1998 VA "joints" 
examination report, determine if "prestabilization ratings" 
are warranted for the veteran's left femur and hip 
disabilities under the provisions of 38 C.F.R. § 4.28.  
Unfortunately, the record does not reflect compliance with 
these remand instructions.  A March 2005 memorandum is of 
record from the AMC indicating that the matter of the 
prestabilization ratings was not under its jurisdiction and 
should be addressed at the RO.  However, it does not appear 
that the case was forwarded to the RO for compliance. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand's instructions.  Therefore, 
remand is necessary for compliance with the previous 
requests.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

After completion of any additional 
development which the RO may deem 
necessary, the RO should, with particular 
attention to the February 1998 VA 
"joints" examination report, determine 
if "prestabilization ratings" are 
warranted for the veteran's left femur 
and hip disabilities under the provisions 
of 38 C.F.R. § 4.28.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


